          Case 1:20-cr-02045-SAB             ECF No. 53        filed 04/06/21       PageID.135 Page 1 of 2
 PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                      FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                                                                       EASTERN DISTRICT OF WASHINGTON

                                                              for
                                                                                                        Apr 06, 2021
                                             Eastern District of Washington                                  SEAN F. MCAVOY, CLERK




 U.S.A. vs.                  Hammer, Anthony Ray                          Docket No.          0980 1:20CR02045-SAB-1


                                Petition for No Action on Conditions of Pretrial Release

        COMES NOW,Linda J. Leavitt, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Anthony Ray Hammer, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke, sitting in the court at Yakima, Washington, on the 23rd day of December 2020, under the following
conditions:

Special Condition #11: Defendant shall participate in a program of alcohol monitoring. Defendant shall have with him at
all times, an alcohol monitoring device under the supervision of United States Probation/Pretrial Services Office. Defendant
shall use the device when instructed, up to six times per day. Defendant shall pay all or part of the cost of the program based
upon ability to pay as determined by the United States Probation/Pretrial Services Office.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Mr. Hammer is alleged to be in violation of his pretrial release conditions by failing to submit to his portable
Breathalyzer test as directed on April 4, 2021, during the 2 a.m. and 4 a.m. time frame.

Conditions of pretrial release were reviewed and signed by Mr. Hammer on December 23, 2020, acknowledging an
understanding of his requirements to include special condition number 11.

On April 5, 2021, this officer reviewed a report via email from Smart Start, the portable Breathalyzer testing program Mr.
Hammer is under, reflecting he failed to submit to his required test as scheduled by 4 a.m. on April 4, 2021. This officer
made contact with Mr. Hammer via text message on April 5, 2021, asking why he missed his Breathalyzer test. According
to Mr. Hammer, he stated "I don't know what happened, I woke up after 2, it was around 3:45 a.m., I went to the bathroom
and took my test and went back to bed." This officer confirmed Mr. Hammer did not submit to his test and sent him a picture
of the report. Mr. Hammer did not submit another test until 12:31 p.m. on April 4, 2021; which to his credit, was negative.
To be noted, Mr. Hammer requested the testing time frame of 2 a.m. to 4 a.m. as it coincides with his work schedule.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                            I declare under the penalty of perjury
                                                                            that the foregoing is true and correct.
                                                                            Executed on:         April 5, 2021
                                                                    by      s/Linda J. Leavitt
                                                                            Linda J. Leavitt
                                                                            U.S. Pretrial Services Officer
          Case 1:20-cr-02045-SAB        ECF No. 53      filed 04/06/21    PageID.136 Page 2 of 2
  PS-8
  Re: Hammer, Anthony Ray
  April 5, 2021
  Page 2

THE COURT ORDERS

[ X]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      4/6/2021
                                                                      Date
